DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, applicant discloses “…a length L that becomes tangent…”, however lengths cannot be tangent. Does the applicant mean to refer to the line of length L as being tangent? This limitation as it stands is indefinite and thus results in the metes and bounds of the claim being unclear. The applicants specification is silent with regards to further defining and clarifying this limitation as stated above. For examining purposes, examiner is interpreting “…a length L that becomes tangent…” as the line of length L as being tangent.

Regarding claims 7-14, claims 7-14 are rejected on the virtue of dependency in view of rejection of claim 6 as detailed above. 

Regarding claim 17, applicant discloses “…selecting the straight path…” however it is unclear to what is being selecting as the straight path. Applicants specification is silent with regards to what is being selected as the straight path and properly defining this limitation clearly. For examining purposes, examiner is interpreting “…selecting the straight path…” as selecting the straight path of a seismic source.

Appropriate correction is required 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “swath” in claims 12-13 and 20 is used by the claim to mean “an area of interest,” while the accepted meaning is “a row of cut grain or grass left by a scythe (according to merriam-webster.com).” The term is indefinite because the specification does not clearly redefine the term.


                                      Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 15 (exemplary) recites a series of steps for selecting a geometry of a marine acquisition system using multiple calculations. 
The claim is directed to a process/method, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving a maximum offset; calculating a size of a shooting turn based on the maximum offset; calculating a length of the swarm; calculating a shooting rate and a distance based on a depth of a seismic target; calculating a number based on a distance; 
The claimed system simply describes series of steps for selecting a geometry of a marine acquisition system using multiple calculations. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a marine acquisition system and a receiver nothing in the claim precludes the limitations from practically being performed manually.  These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mathematical concepts/ mathematical calculations” in the 2019 PEG.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a marine acquisition system, source, a receiver and a swarm of receivers to perform the steps. The additional elements of a marine acquisition system, source, a receiver and a swarm of receivers in the steps are recited as a high level of generality, i.e., as a generic elements performing generic sending/receiving functions of collecting/analyzing information. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea and improve the abstract idea but not the existing technological process. Taking the additional elements individually and in combination, the marine acquisition system which includes the source, receiver and the swarm of receivers at each step of the process performs purely generic 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
 Furthermore, the dependent claims 16-20 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
Accordingly, claims 15-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Muyzert (US 20120069702 A1) in view of Moldoveanu (US 20070165486 A1).

Regarding claim 1, Muyzert teaches a marine seismic acquisition system comprising an acoustic source (60) towed along a curved sail path and configured to generate acoustic waves. (Paragraph 26, Paragraph 23, lines 1-9, Fig.1, Fig.3A-3D, Claim 1, Claim 15)

Further regarding claim 1, Muyzert teaches a first underwater vehicle (10), UV that moves along a receiver straight path. (Paragraph 18, lines 1-5, Fig.3A-Fig.3D)

Further regarding claim 1, Muyzert teaches a first seismic receiver attached to the first UV and configured to record the acoustic waves generated by the acoustic source. (Paragraph 31, lines 11-12, Paragraph 33)

Further regarding claim 1, Muyzert teaches wherein a receiver position along the straight path is substantially coincident with the curved sail path at given times. (Paragraph 31, lines 11-12, Paragraph 33, Fig.3A-Fig.3B)

Muyzert teaches the invention as claimed but does not explicitly teach overlapping curved sail
Moldoveanu, in the same field of endeavor teaches overlapping curved sail. (Paragraph 92, Fig.14, Claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert to incorporate overlapping curved sail as taught by Moldoveanu in order to acquire a large survey area without requiring additional acquisition time. 

Regarding claim 2, Muyzert teaches the invention as claimed but does not explicitly teach wherein the overlapping curved sail path includes plural turns.
Moldoveanu, in the same field of endeavor teaches wherein the overlapping curved sail path includes plural turns. (Paragraph 92, Fig.14) Moldoveanu discloses in Fig.14 

Regarding claim 3, Muyzert teaches the invention as claimed but does not explicitly teach wherein the plural turns are not circles.
Moldoveanu, in the same field of endeavor teaches wherein the plural turns are not circles. (Paragraph 92, Fig.14) Moldoveanu discloses in Fig.14 overlapping curved sail path wherein includes plural turns that appear to be semicircles. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert to incorporate wherein the plural turns are not circles as taught by Moldoveanu in order to acquire a large survey area without requiring additional acquisition time.

Regarding claim 4, Muyzert teaches the invention as claimed but does not explicitly teach wherein the receiver straight path is tangent to two or more of the plural turns.
Moldoveanu, in the same field of endeavor teaches wherein the receiver straight path is tangent to two or more of the plural turns. (Paragraph 92, Paragraph 40, Fig.14) Moldoveanu discloses in Fig.14 straight paths between turns that are tangent to each of the adjacent turns. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert to incorporate wherein the receiver straight path is tangent to two or more of the plural turns as taught by Moldoveanu in order to acquire a large survey area without requiring additional 

Regarding claim 5, Muyzert teaches a second UV having a second seismic receiver, the second UV moving along the same receiver straight path as the first UV. (Paragraph 31, lines 11-12, Paragraph 33, Fig.3A-Fig.3B) Muyzert teaches the invention as claimed but does not explicitly teach the first and second UVs forming a line which is tangent to the overlapping curved sail path
Moldoveanu, in the same field of endeavor teaches the first and second vessel forming a line which is tangent to the overlapping curved sail path. (Paragraph 92, Paragraph 40, Fig.14) Moldoveanu discloses in Fig.14 and coinciding description multiple vessels that from line tangents to the curved path. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert to incorporate the first and second UVs forming a line which is tangent to the overlapping curved sail path as taught by Moldoveanu in order to acquire a large survey area without requiring additional acquisition time, furthermore image area is increased and the extent of the whole survey is increased by adding area covered during turns.

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muyzert in view of Moldoveanu and Brizard (US 20140177387 A1).

Regarding claim 6, Muyzert in view of Moldoveanu teaches the invention as claimed but does not explicitly teach plural second UVs having corresponding plural second seismic receivers, the first UV and the second plural UVs forming a first swarm. The feature “…and the first swarm having a length L that becomes tangent to the overlapping curved at a given time” is considered to be a statement of mere desired outcome and therefor has no patentable weight.
Brizard, in the same field of endeavor teaches plural second UVs having corresponding plural second seismic receivers, the first UV and the second plural UVs forming a first swarm. (Paragraphs 28-30, Paragraph 41, Claim 1, Fig.2, Fig.4) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert in view of Moldoveanu to incorporate plural second UVs having corresponding plural second seismic receivers, the first UV and the second plural UVs forming a first swarm as taught by Brizard in order to cover a large area and is less expensive than using traditional streamers and simplifies the seismic survey process. 

Regarding claim 7, Muyzert in view of Moldoveanu teaches the invention as claimed but does not explicitly teach wherein a boundary of the first swarm is defined by a rectangle.
Brizard, in the same field of endeavor teaches wherein a boundary of the first swarm is defined by a rectangle. (Paragraph 30, Paragraph 41, Fig.2, Fig.4) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert in view of Moldoveanu to incorporate wherein a boundary of the first swarm is defined by a rectangle as taught by Brizard in order to cover a large area to survey and simplifies the seismic survey process since it is advantageous to have a boundary defined that way the equipment used does not record undesired data. 

Regarding claim 8, Muyzert in view of Moldoveanu teaches the invention as claimed but does not explicitly teach wherein a boundary of the first swarm is defined by two straight lines and two curved lines.
Brizard, in the same field of endeavor teaches wherein a boundary of the first swarm is defined by two straight lines and two curved lines. (Paragraph 29, lines 4-7, Paragraph 41, Paragraph 30, Fig.2, Fig.4) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert in view of Moldoveanu to incorporate wherein a boundary of the first swarm is defined by two straight lines and two curved lines as taught by Brizard in order to cover a large area to survey and simplifies the seismic survey process since it is advantageous to have a boundary defined that way the equipment used does not record undesired data.

Regarding claim 9, Muyzert teaches for a subset of the UVs that are inside a circle having a given radius and the circle being centered on the source. (Muyzert: Paragraph 26, lines 7-10, Fig.3D) Muyzert teaches the invention as claimed but does not explicitly a second UV and wherein a density of the second UVs inside the first swarm, when deployed in water, is a given constant, and the densityAttorney's Docket No. 0336-657-2/101089 New National Stage of International Application No. PCT/1B2017/001069 Page 6dynamically increases during the seismic survey.
Brizard, in the same field of endeavor teaches a second UV and wherein a density of the second UVs inside the first swarm, when deployed in water, is a given constant, and the densityAttorney's Docket No. 0336-657-2/101089 New National Stage of International Application No. PCT/1B2017/001069 dynamically increases during the seismic survey. (Paragraph 41, Paragraph 34, Paragraph 27) Brizard discloses that different AUV patterns may be imagined and implemented and Brizard discloses that each USV has its own cluster and each cluster may have a different number of AUVs and the AUVs' pattern can differ from cluster to cluster, therefore it would be in the capabilities of someone having ordinary skill to dynamically increase density since applicant defines density as the number of receivers per unit area (Paragraph 89 of applicants specification) and Brizard discloses that each AUV includes one or more seismic sensors (receivers). It would have been obvious to one having ordinary skill in the art before the effective filling date 

Regarding claim 10, Muyzert in view of Moldoveanu teaches the invention as claimed but do not explicitly teach wherein the length L of the first swarm is calculated based on a speed of the first receiver and a speed of the source. The feature “…so that a position of a center of the first swarm coincides with a position of the source any time when the source enters a new turn of the overlapping curved sail path” is considered to be a statement of mere intended use desired outcome and therefor has no patentable weight.
Brizard, in the same field of endeavor teaches wherein the length L of the first swarm is calculated based on a speed of the first receiver and a speed of the source. (Paragraph 60) Brizard discloses that the USV’s may control the AUV’s and furthermore the USV has the capability of adjusting the survey path in real time, if the operator of the central control unit desires. Furthermore it is obvious to calculate the length of the swarm based on the speed of the receiver and source since it is required to keep the source and receiver a certain distance between each other while surveying to get the most accurate results.  It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert in view of Moldoveanu to incorporate wherein the length L of the first swarm is calculated based on a speed of the first receiver and a speed of the source as taught by Brizard in order to adjust the survey path to perform seismic surveying of a desired location without unnecessary areas being surveyed.  

Regarding claim 11, Muyzert teaches wherein a radius of a turn of the sail path is calculated to be equal to a given maximum offset between the first receiver and the source. (Fig.3D) Muyzert discloses in Fig.3D that when a receiver passes through the center of the circular path the maximum offset will be given by the radius. Muyzert does not explicitly teach overlapping curved sail path.
Moldoveanu, in the same field of endeavor teaches overlapping curved sail. (Paragraph 92, Fig.14, Claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert to incorporate overlapping curved sail as taught by Moldoveanu in order to acquire a large survey area without requiring additional acquisition time. 

Regarding claim 12, Muyzert in view of Moldoveanu teaches turns in the overlapping curved sail path (Moldoveanu: Paragraph 92, Fig.14, and as detailed above) but do not explicitly teach wherein a distance between centers of adjacent turns in a same swath of the overlapping curved sail path is selected to be a function of the speed of the receiver and a speed of the source. 
Brizard, in the same field of endeavor teaches wherein a distance between centers of adjacent turns in a same swath of the overlapping curved sail path is selected to be a function of the speed of the receiver and a speed of the source. (Paragraphs 28-30, Paragraph 41, Claim 1, Fig.2, Fig.4) Furthermore distance between centers of adjacent turns will inherently be a function of the speeds.  It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert in view of Moldoveanu to incorporate wherein a distance between centers of adjacent turns in a same swath of the overlapping curved sail path is selected to be a function of the speed of the receiver and a speed of the source as taught by Brizard in order to acquire a large survey area without requiring additional acquisition time.

Regarding claim 13, Muyzert in view of Moldoveanu teaches turns in the overlapping curved sail path (Moldoveanu: Paragraph 92, Fig.14, and as detailed above) but do not explicitly teach wherein a distance between centers of adjacent turns in adjacent swaths of the overlapping curved sail path is selected to be a function of a speed of the receiver and a speed of the source. 
Brizard, in the same field of endeavor teaches wherein a distance between centers of adjacent turns in adjacent swath of the overlapping curved sail path is selected to be a function of the speed of the receiver and a speed of the source. (Paragraphs 28-30, Paragraph 41, Claim 1, Fig.2, Fig.4) Furthermore distance between centers of adjacent turns will inherently be a function of the speeds. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert in view of Moldoveanu to incorporate wherein a distance between centers of adjacent turns in adjacent swath of the overlapping curved sail path is selected to be a function of the speed of the receiver and a speed of the source as taught by Brizard in order to acquire a large survey area without requiring additional acquisition time.

Regarding claim 14, Muyzert in view of Moldoveanu teaches turns in an overlapping curved sail path (Moldoveanu: Paragraph 92, Fig.14, and as detailed above) but does not explicitly teach second, third and fourth swarms, wherein the first to fourth swarms are symmetrically distributed along a given turn of the overlapping curved sail path, and wherein a position of each of the four swarms is calculated.  The feature “…so that a center of the respective swarm intersects the source that moves along the given turn of the overlapping curved sail path” is considered to be a statement of mere intended use desired outcome and therefor has no patentable weight.
Brizard, in the same field of endeavor teaches multiple swarms, wherein the first to the last swarms are symmetrically distributed along a given turn of the sail path, and wherein a position of each of the multiple swarms is calculated. (Paragraph 13, Paragraph 41, Paragraph 37, Paragraph 45, Fig.2, Fig.4) Brizard discloses the claimed invention except for a third and fourth swarm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a third and fourth swarm, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Muyzert in view of Moldoveanu to incorporate multiple swarms, wherein the first to the last swarms are symmetrically distributed along a given turn of the sail path, and wherein a position of each of the multiple swarms is calculated as taught by Brizard in order to acquire a large survey area without requiring additional acquisition time.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brizard in view of Moldoveanu.

Regarding claim 15, Brizard teaches receiving a maximum offset between a source and a receiver of a swarm of receivers. (Paragraph 27, Paragraph 29, Paragraph 42, Fig.2-Fig.3, 350, 300) Brizard teaches a cluster of receivers (AUV’s) and sources (220,212). It would have been obvious to receive the maximum offset between the source and receiver in order to avoid collusion with an object and make sure the source and/or receiver travels accordingly with the set path. 

Further regarding claim 15, Brizard teaches calculating a length of the swarm based on a speed of the receiver and a speed of the source. (Paragraph 60) Brizard discloses that the USV’s may control the AUV’s and furthermore the USV has the capability of adjusting the survey path in real time, if the operator of the central control unit desires. Furthermore it is obvious to calculate the length of the swarm based on the speed of the receiver and source since it is required to keep the source and receiver a certain distance between each other while surveying to get the most accurate results, and henceforth the motion of the receivers/swarm of receivers and how they move must be known in order perform a seismic survey.

Further regarding claim 15, Brizard teaches calculating a shooting rate of the source and a distance between adjacent receivers in the swarm based on a depth of a seismic target. (Paragraph 59, lines 11-18, Paragraph 29, Fig.7) Brizard discloses that the AUV receives survey details (includes depth of seismic target and shooting rate) and then starts the seismic survey. Furthermore it would be obvious to calculate a shooting rate dependent on the depth of seismic target since that is the area of interest and a shooting rate must be done in order to successful perform a seismic survey and in order to avoid unnecessary depths/areas being surveyed and shooting unnecessary sources. 

Further regarding claim 15, Brizard teaches calculating the number of receivers in the swarm based on the distance between adjacent receivers. (Paragraph 3, Paragraph 6, Paragraph 35, Fig.1) Brizard discloses that each AUV in the clusters (swarms) carry seismic sensors (receivers) that receive seismic data and could be in different configurations such as a 4C (four component) survey which then would have three accelerometers and a hydrophone, i.e., a total of four sensors. Alternatively, the seismic 

Further regarding claim 15, Brizard teaches cPage 8alculating a position of a center of the swarm to coincide with an entry point of the source for each turn of the sail path. (Paragraph 60, lines 20-28) Brizard discloses that the USV has the capability of adjusting the survey path in real time, if the operator of the central control unit desires.

Brizard teaches the invention as claimed but does not explicitly teach overlapping curved sail path and calculating a size of a shooting turn based on the maximum offset, wherein the source moves along an overlapping curved sail path and the receiver moves along a straight path.

Moldoveanu, in the same field of endeavor teaches overlapping curved sail path and calculating a size of a shooting turn based on the maximum offset, wherein the source moves along an overlapping curved sail path and the receiver moves along a straight path. (Paragraph 14, Paragraph 24, lines 1-6, Paragraph 35, Paragraph 39, Fig.14) The feature “…so that the receiver intersects the overlapping curved sail path (1500) at given times” is considered to be a statement of mere intended use desired outcome and therefor has no patentable weight. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Brizard to incorporate overlapping curved sail path and calculating a size of a shooting turn based on the maximum offset, wherein the source moves along an overlapping curved sail path and the receiver moves along a straight path as taught by Moldoveanu in order to avoid any unnecessary shootings and acquire a wide and/or full azimuth seismic survey without the need for the spread to repeat a path once traversed.

Further regarding claim 15, Applicant is claiming a simple design of survey, it is important during design of the receivers and sources at any given moment to be identified and set according to the desired base of the data collection. It is crucial to a seismic survey to know the density of the receivers, motion of the receivers and shooting rate design for a desired base of the data collection because these criteria encompass a seismic survey and a person of ordinary skill would not be able to perform a seismic survey without these parameters.

Regarding claim 16, Brizard teaches multiple swarms (Paragraph 41) and Brizard in view of Moldoveanu teaches the calculations detailed in claim 15 as detailed above. Therefor it would be obvious to repeat the calculation to all swarms in order to successfully complete a seismic survey. 

Regarding claim 17, Brizard teaches selecting the straight path to be oriented along ocean currents. (Paragraph 29, Paragraph 63, lines 8-13, Fig.2, Fig.4)

Regarding claim 18, Brizard teaches the invention as claimed but does not explicitly teach wherein the receiver straight path is tangent to two or more turns of the overlapping curved sail path.
Moldoveanu, in the same field of endeavor teaches wherein the receiver straight path is tangent to two or more turns of the overlapping curved sail path. (Paragraph 92, Paragraph 40, Fig.14). It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Brizard to incorporate wherein the receiver straight path is tangent to two or more turns of the overlapping curved sail path as taught by Moldoveanu in order to acquire a large survey area without requiring additional acquisition time.

Regarding claim 19, Brizard teaches selecting a boundary of the swarm to have two sides substantially parallel with a part of the sail path. (Paragraph 29, lines 4-7, Paragraph 41, Paragraph 30, Fig.2, Fig.4) Brizard does not explicitly teach overlapping curved sail path.
Moldoveanu, in the same field of endeavor teaches overlapping curved sail path. (Paragraph 92, Fig.14) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Brizard to incorporate overlapping curved sail path as taught by Moldoveanu in order to acquire a large survey area without requiring additional acquisition time.

Regarding claim 20, Brizard teaches calculating a distance between centers of adjacent turns in a same swath of the overlapping curved sail path to be a function of the speed of the receiver and a speed of the source. (Paragraphs 28-30, Paragraph 41, Claim 1, Fig.2, Fig.4) Furthermore distance between centers of adjacent turns will inherently be a function of the speeds

Further regarding claim 20, Brizard teaches calculating a distance between centers of adjacent turns in adjacent swaths of the overlapping curved sail path to be a function of a speed of the receiver and a speed of the source. (Paragraphs 28-30, Paragraph 41, Claim 1, Fig.2, Fig.4) Furthermore distance between centers of adjacent turns will inherently be a function of the speeds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645